Filed:  February 12, 1998
IN THE SUPREME COURT OF THE STATE OF OREGON
DANIEL R. THOMAS,		



	Appellant,		 



	v.		



DEPARTMENT OF REVENUE,	



	Respondent.	



(OTC 3912; SC S44146)
	On appeal from the Oregon Tax Court.*




	Carl N. Byers, Judge.



	Submitted on record and briefs December 31, 1997.



	Daniel R. Thomas, pro se, filed the briefs.



	Jerry Bronner, Assistant Attorney General, Salem, filed the

brief for respondent.  With him on the brief was Hardy Myers,

Attorney General.



	Before Carson, Chief Justice, Gillette, Van Hoomissen,

Graber, and Durham, Justices.**



	GILLETTE, J.



	The judgment of the Tax Court is affirmed.



	*14 OTR 136 (1997).



	*Fadeley, J., retired January 31, 1998, and did not

participate in this decision; Kulongoski, J., did not participate

in the consideration or decision of this case.



		GILLETTE, J.



		In this appeal from a judgment entered in the Oregon

Tax Court, the underlying issue is whether taxpayer, a physician,

is required to report as "income," for purposes of Oregon income

tax, money that he earned for his work as a doctor.  Taxpayer

argues that he does not have to report such money as income,

because his labor -- i.e., the services that he performed in

return for that money -- is a deductible expense whose value is

equal to what he was paid for it.  Once that "expense" is

deducted, he reasons, he is left with no net income.  Thus, he

concludes, he owes no tax.



 	The Tax Court took a contrary view on that issue.  On

cross-motions for summary judgment, it awarded summary judgment

to defendant Department of Revenue (the department).  Finding

that taxpayer's arguments were "groundless and contrary to

established law," the Tax Court also awarded the department

$5,000 in damages, pursuant to ORS 305.437 (1993).(1)  The Tax

Court entered judgment accordingly, and taxpayer appealed to this

court.



		In this court, taxpayer raises a total of 30

"questions" under 13 "issues" that he claims are presented by the

decision of the Tax Court.  A systematic review of each of

taxpayer's arguments, followed by an explanation as to why each

is groundless, would not benefit the public, the bench, or the

bar.  We hold that the Tax Court did not err, either in granting

summary judgment to the department or in awarding it $5,000 in

damages pursuant to ORS 305.437 (1993).



		The judgment of the Tax Court is affirmed.  






1. 	At the time of the Tax Court's decision, ORS 305.437

(1993) provided:



		"Whenever it appears to the Oregon Tax Court that

proceedings before it have been instituted or

maintained by a taxpayer primarily for delay or that

the taxpayer's position in such proceeding is frivolous

or groundless, damages in an amount not to exceed

$5,000 shall be awarded to the Department of Revenue by

the Oregon Tax Court in its judgment."
The 1995 legislature amended ORS 305.437, effective September 1,

1997.  Or Laws 1995, ch 650, § 6a.  That amendment plays no role

in our decision in this case.


Return to previous location.